DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/03/2021, 02/17/2022, and 08/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-9, 13-21, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346089 A1) in view of Bhardwaj et al. (US 2012/0015223 A1).

Regarding claim 1, Yamamoto teaches a battery pack comprising:
a type-1 battery cell (Yamamoto Figure 2 or 6B; first battery 10A); and
a plurality of type-2 battery cells arranged along a circumference of the type-1 battery cell to surround the type-1 battery cell (Figure 2 or 6A-6C; second cells 10B surround a single first battery or a group of first batteries), and each type-2 battery cell of the plurality of type-2 battery cells having an output power and a capacity different from an output power and a capacity of the type-1 battery cell (Yamamoto [0034] first battery 10 A is a high power battery; second battery 10B is a high capacity battery).
Yamamoto fails to teach wherein the second batteries are connected in parallel to the first battery cell. 
Bhardwaj discloses a battery pack containing cells of different capacities. Bhardwaj is analogous with Yamamoto as both are disclosed to battery packs comprising different cells such as cells with different capacities. Bhardwaj teaches a battery pack with a first set of cells with different capacities electrically coupled in a parallel configuration ([0008] and [0029-0030]).
Therefore, it would have been obvious to a skilled artisan to electrically connect the first and second battery cells of Yamamoto in parallel as is common in the art and taught by Bhardwaj. Connecting cells in parallel is common knowledge in the art and Bhardwaj is used to generally teach a parallel connection of cells with different capacities.

Regarding claim 2, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto further teaches wherein: the output power of the type-1 battery cell is greater than the output power of each type-2 battery cell of the plurality of type-2 battery cells (Yamamoto [0034] first battery 10A is a high-power battery and the second battery 10B is a high capacity battery), and 
the capacity of the type-1 battery cell is less than the capacity of each type-2 battery cell of the plurality of type-2 battery cells (Yamamoto [0034] first battery 10A is a high-power battery and the second battery 10B is a high capacity battery).

Regarding claim 3, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto further teaches wherein: an output power density of the type-1 battery cell is greater than an output power density of each type-2 battery cell of the plurality of type-2 battery cells (Yamamoto Figure 5; [0034] first battery is a high-power battery and looks to be of a same or similar size as the second batteries and thus has a higher power density),
an energy density of the type-1 battery cell is less than an energy density of each type-2 battery cell of the plurality of type-2 battery cells (Yamamoto Figure 5; [0034] second battery is a high capacity battery and looks to be of a same or similar size as the first batteries and thus has a similar/ higher energy density).


Regarding claim 6, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto further teaches wherein the type-1 battery cell has a different capacity than each type-2 battery cell of the plurality of type-2 battery cells under a second discharge condition (Yamamoto [0034] first battery 10A is a high-power battery and second batteries 10B are high capacity batteries; the two batteries have a different capacity and would have a different capacity under a second discharge condition as well).

Regarding claim 8, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto further teaches wherein: the type-1 battery cell comprises a first electrode assembly which comprises first and second electrode plates facing each other and a first separator arranged between the first and second electrode plates (Yamamoto [0023] and [0031] first battery construction), and 
each type-2 battery cell of the plurality of type-2 battery cells comprises a second electrode assembly which comprises third and fourth electrode plates facing each other and a second separator arranged between the third and fourth electrode plates (Yamamoto [0024] second battery construction that is different than the first battery).

Regarding claim 9, modified Yamamoto teaches all the claim limitations of claim 8. Yamamoto further teaches wherein:  the first electrode plate comprises a first positive electrode active material layer on a first positive electrode base material, the second electrode plate comprises a first negative electrode active material layer on a first negative electrode base material, the third electrode plate comprises a second positive electrode active material layer on a second positive electrode base material, and the fourth electrode plate comprises a second negative electrode active material layer on a second negative electrode base material (Yamamoto [0021-0024] and [0031] negative and positive electrodes for the first and second battery; electrodes are commonly known to have an electrode plate covered with active material to produce an electrode).

Regarding claims 13-15, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto further teaches wherein a number of the plurality of type-2 battery cells arranged along the circumference of the type-1 battery cells is within a range of 6 to 9, 7-9, and 7-8 (Yamamoto Figure 6B shows 6 second cells surrounding the first cell; Figure 6A shows 9 cells surrounding the small group of first cells). A skilled artisan can adjust the number of second cells surrounding the first cell(s) and can do so to increase or decrease the capacity of the battery pack as needed. While figure 2B/6A/6C shows a three cell grouping of first cells 10A, the grouping can just be combined into a single cell and would still function the same as Yamamoto intended.

Regarding claim 16, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto further teaches wherein the plurality of type-2 battery cells adjacent to each other along the circumference of the type-1 battery cell are separate from each other (Yamamoto [0031] and Figure 2B/5, second battery 10b is disposed in the vicinity of the first battery 10a, therefore, there are spaces defined between the cells; additionally Figure 5 shows the cells being placed in a plurality of holders therefore the cells are separated from each other).

Regarding claims 17-19, modified Yamamoto teaches all the claim limitations of claim 16. Yamamoto further teaches wherein gaps are defined between mutually-facing outer circumferential surfaces of the plurality of type-2 battery cells adjacent to each other along the circumference of the type-1 battery cell (Yamamoto [0031] and Figure 2B/5, second battery 10b is disposed in the vicinity of the first battery 10a, therefore, there are spaces defined between the cells; additionally Figure 5 shows the cells being placed in a plurality of holders therefore the cells are separated from each other),
wherein other gaps are defined between the type-1 battery cell and the plurality of type-2 battery cells surrounding the type-1 battery cell (Figure 2B/5, appears gaps between the cells are formed so that the cells are not in direct contact; [0031]), and
wherein a clearance space is defined between the plurality of type-2 battery cells which are adjacent to each other along an outer circumferential surface of the type-1 battery cell (Figure 5, appears gaps between the second cell are formed so that the cells are not in direct contact; [0031]) , and wherein the clearance space comprises three portions concavely converging toward gaps between the type-1 battery cell and two type-2 battery cells which are adjacent to each other, the clearance space extending in a columnar shape in a length direction of the type-1 battery cell (Figure 5; [0031]).

Regarding claims 20-21, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto further teaches wherein the type-1 battery cell is a battery cell having a circular cross-section with a first diameter, and wherein each type-2 battery cell of the plurality of type-2 battery cells is a battery cell having a circular cross-section with a second diameter (Yamamoto Figure 6B circular batteries), and wherein the first diameter is equal to or greater than the second diameter (Figure 6B the diameters appear to be the same size for the first and second battery cells 10A/10B).


Regarding claims 34-35, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto further teaches wherein the battery cells are in a square configuration with a holder 30 being provided around the battery cells to form a battery cell pack 1 (Figure 2A and 2B and Figure 4). Yamamoto fails to teach a circular holder/pack case wherein the cells are provided; however, a skilled artisan would be able to change the shape of the holder 30 to be a circular holder without an unexpected results occurring. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 36, Yamamoto teaches a battery pack comprising (Yamamoto [0007] battery pack having group of cells): 
a first battery pack (Yamamoto Figure 6B/6C, multiple groups of battery packs can be drawn with the plurality of cells); and 
a plurality of second battery packs arranged along a circumference of the first battery pack to surround the first battery pack, wherein each of the first battery pack and the plurality of second battery packs (Yamamoto Figure 6B/6C, multiple groups of battery packs can be drawn with the plurality of cells); comprises:
a type-1 battery cell (Yamamoto Figure 2 or 6B; first battery 10A); and
a plurality of type-2 battery cells arranged along a circumference of the type-1 battery cell to surround the type-1 battery cell (Figure 2 or 6A-6C; second cells 10B surround a single first battery or a group of first batteries), and each type-2 battery cell of the plurality of type-2 battery cells having an output power and a capacity different from an output power and a capacity of the type-1 battery cell (Yamamoto [0034] first battery 10 A is a high power battery; second battery 10B is a high capacity battery).
Yamamoto fails to teach wherein the second batteries are connected in parallel to the first battery cell.
Bhardwaj discloses a battery pack containing cells of different capacities. Bhardwaj is analogous with Yamamoto as both are disclosed to battery packs comprising different cells such as cells with different capacities. Bhardwaj teaches a battery pack with a first set of cells with different capacities electrically coupled in a parallel configuration ([0008] and [0029-0030]).
Therefore, it would have been obvious to a skilled artisan to electrically connect the first and second battery cells of Yamamoto in parallel as is common in the art and taught by Bhardwaj. Connecting cells in parallel is common knowledge in the art and Bhardwaj is used to generally teach a parallel connection of cells with different capacities.

Additionally, Yamamoto fails to explicitly teach wherein multiple battery packs are provided. While Yamamoto fails to teach of a battery module containing multiple packs, providing multiple battery packs adjacent to one another is known in the art and furthermore, a skilled artisan would be able to align and adjust the orientation of adjacent battery modules. The duplication of the battery packs and rearrangement of the orientation of the battery packs is within the skill of a skilled artisan.
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


Regarding claim 37, modified Yamamoto teaches all the claim limitations of claim 36. 
Yamamoto further teaches wherein the battery packs are in a square configuration with a holder 30 being provided around the battery cells to form a battery cell pack 1 (Figure 2A and 2B and Figure 4). Yamamoto fails to teach a circular holder/pack case wherein the cells are provided with a third and fourth diameter; however, a skilled artisan would be able to change the shape of the holder 30 to be a circular holder without an unexpected results occurring. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 38, modified Yamamoto teaches all the claim limitations of claim 37. Through the modification the battery packs will have a third and fourth diameter, however, modified Yamamoto fails to teach 6 second battery packs are arranged along the circumference of the first battery pack. While modified Yamamoto fails to teach this, a skilled artisan can adjust the number of battery packs are located in the battery module to increase the capacity of the battery module.

Regarding claim 39, modified Yamamoto teaches all the claim limitations of claim 36. Furthermore, a skilled artisan can form a power supply device comprising multiple battery modules and can rearrange the battery modules in any orientation deemed necessary. The use of multiple battery modules in a power storage device is known in the art and can be rearranged to orientate the modules to a specific orientation deemed appropriate by a skilled artisan. The duplication and rearrangement of the battery modules is known in the art
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346089 A1) in view of Bhardwaj et al. (US 2012/0015223 A1) as applied to claim 1 above, and further in view of NPL references NPL-Li-ion vs NiCad.

Regarding claims 4-5 and 7, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto further teaches wherein the first battery cell is made of a nickel cadmium battery (Yamamoto [0023]) and wherein the second cells are not limited as long as they satisfy the input/output relationship of the first battery cell wherein the first battery cell has a higher power and the second battery cell has a higher capacity (Yamamoto [0024]). Yamamoto fails to teach wherein the internal resistance of the first cell is less than the resistance of the second cell, and wherein the first cell has a different voltage drop than the second cell.
“NPL Li-ion vs NiCad” teaches wherein a nickel cadmium battery cell large voltage drop or “voltage depression” when compared to lithium ion batteries ([Operation and Performance]). “NPL Li-ion vs NiCad” further teaches wherein a nickel cadmium battery has a relatively low internal resistance ([Applications]). 
Therefore, the internal resistance and the voltage drop of the first cell being a Ni metal battery and the second cell being a lithium ion battery is inherent to the type of battery. The teaching of Yamamoto of a specific and non-specific type of battery for the first and second battery cells would determine the claim limitations of claims 4/5 and are inherently taught by the NPL reference “NPL Li-ion vs NiCad.” 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346089 A1) in view of Bhardwaj et al. (US 2012/0015223 A1) as applied to claim 1 above, and further in view of Chen (US 2013/0157142 A1).

Regarding claims 10-12, modified Yamamoto teaches all the claim limitations of claim 9. Bhardwaj further teaches wherein cells having different capacities can have different thicknesses and/or dimensions and to facilitate the cells in different arrangements to utilize space (Bhardwaj [0008] and [0025]). Modified Yamamoto fails to teach wherein the thickness of the active material of first electrode are less than the thickness of the second electrodes of the second cell, and wherein the length of the active material of the first cell/electrode is greater than the length of the active material of the second cell in the winding direction of the electrode assembly.

Chen discloses an electric core and manufacturing method. Chen is analogous with Yamamoto as it is related to secondary batteries that are rolled in a winding direction. Chen teaches wherein the length of one portion L1 and L2 of the active material is shorter than the length L1’ and L2’ of the second portion of the active material (Figure 3 [0028-0029]). Furthermore, Chen teaches wherein the thicknesses of the first portion of the first active material is bigger than the thickness of the second portion of the second active material ([0042] and [0048]). The thicknesses and lengths of the electrodes can be changed to change the capacity of the battery core ([0048]).

	Therefore, it would be within the skill of a skilled artisan to adjust the lengths and thicknesses of the active materials of the different battery cells as Chen exemplifies that the active material thickness and lengths can easily be changed and different from other cells in a battery to achieve a desired capacity for the battery cells/module.


Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346089 A1) in view of Bhardwaj et al. (US 2012/0015223 A1) as applied to claim 1 above, and further in view of Bruneau (US 4607207 A).

Regarding claim 22, modified Yamamoto teaches all the claim limitations of claim 1. Yamamoto teaches wherein the second batteries are connected in series or parallel to an external load, however, fails to teach wherein the first batteries are electrically connected to the second batteries.

Bruneau discloses a battery case having a plurality of different batteries to power a portable electrical equipment. Bruneau is analogous with Yamamoto as both are related to having a plurality of different battery cells within a casing. Bruneau teaches wherein these different batteries are electrically connected in by vertical conducting strips and flexible wires to connect cells in parallel and in series (Col. 1 lines 51-68). 
Therefore, it would have been obvious in view of a skilled artisan to use Bruneau as a general teaching of electrically connecting cells together using the flexible wires/ conducting strips in Yamamoto’s battery pack such that the conducting strips are used to electrically connect the first and second battery cells.

Regarding claims 23-25, modified Yamamoto teaches all the claim limitations of claim 22. Through the modification of claim 22, a plurality of conducting strips can interconnect the first and second batteries of Yamamoto. The subject matter of claims 23-25 would be obvious in view of the modification as a skilled artisan can interconnect the battery cells to get a particular energy output. A skilled artisan can interconnect the battery cells as they see fit to produce a particular energy output.

Regarding claims 26-29, modified Yamamoto teaches all the claim limitations of claim 22. Yamamoto further teaches of an input/output wire that connects the second batteries to an external load ([0032]). Furthermore, the first and second batteries are secondary batteries  that can be charged and discharged ([0007]). Yamamoto teaches wherein the second batteries are connected to the external load and fails to teach wherein the external load is connected to both the first and second batteries, however, this is an obvious modification as both the first and second batteries are secondary batteries capable of being recharged, therefore, a connection to an external load must be present in order to charge the batteries. A skilled artisan can provide the first battery cell a input/output wire connected to the external load to change the battery. All the claim limitations of claim 26-29 can be reasonably adjusted by a skilled artisan and would not make a contribution over the prior art.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346089 A1) in view of Bhardwaj et al. (US 2012/0015223 A1) and Bruneau (US 4607207 A) as applied to claim 26 above, and further in view of Tyler et al. (US 2016/0329542 A1).

Regarding claim 30-32, modified Yamamoto teaches all the claim limitations of claim 26. Yamamoto teaches of an electrical connection to an external load and Bruneau teaches of conducting strips electrically connecting cells together, however, fails to teach wherein the input/output wire and the connection wire are made of different metal materials having different conductivity and cross sectional area and the resistance of the connection wire is greater than the input/output wire.

Tyler discloses a battery module with a plurality of cells connected through bus bars and to an external load. Tyler is analogous art as Tyler discloses electrical connections within a battery. Tyler teaches of individual battery cells that are connected with a first bus bar made of a first aluminum alloy and a second bus bar connected to an external load with a second metal alloy (Tyler [0039]) and wherein the cell to cell bus bar 100 and the cell to load bus bars can be made of a different metal alloy (Tyler [0053]).

Therefore, it would have been obvious to a skilled artisan in view of Tyler that the conducting strips used within modified Yamamoto are made of one metal and the input/output connection to the external load is made of a different metal. The difference in the metals would have a different resistance so a skilled artisan can make the conducting strips made of a material with a greater resistance than the external load connection wire. Therefore, the subject matter of claims 30 and 32 are obvious in view of the modification above. With respect to claim 31, a skilled artisan can adjust the cross sectional area/ increase and decrease the thicknesses of the external load connection wire and the conducting strips. See MPEP § 2144.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346089 A1) in view of Bhardwaj et al. (US 2012/0015223 A1), Bruneau (US 4607207 A) and Tyler et al. (US 2016/0329542 A1) as applied to claim 30 above, and further in view of Beckman (US 2018/0337560 A1).

Regarding claim 33, modified Yamamoto teaches all the claim limitations of claim 30. Yamamoto fails to teach of a connection wire comprising a resistor.

Beckman discloses a general power  transmission and storage system and is the system can be related to battery modules. Beckman teaches wherein a resistor is used to assist in balancing charge between cells by reducing the level of charge in cells with too high a state of charge to create a healthier cell/module/system (Beckman [0096]).
Therefore, it would have been obvious to include a resistor in the battery module of Yamamoto to increase the safety aspect of the battery by reducing high charges to create a healthier battery module system. The modification is an addition of a resistor in the battery system and is known in the art that resistors are used within batteries for safety purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727